


110 HR 279 IH: Social Security Totalization Agreement

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 279
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mrs. Cubin introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for Congressional oversight and approval of totalization
		  agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Totalization Agreement
			 Reform Act of 2007.
		2.Transmittal and
			 approval of totalization agreements
			(a)In
			 generalSection 233(e) of the Social Security Act (42 U.S.C.
			 433(e)) is amended to read as follows:
				
					(e)(1)Any agreement to
				establish a totalization arrangement which is entered into with another country
				under this section shall enter into force with respect to the United States if
				(and only if)—
							(A)the President, at least 90 calendar
				days before the date on which the President enters into the agreement, notifies
				each House of the Congress of the President’s intention to enter into the
				agreement, and promptly thereafter publishes notice of such intention in the
				Federal Register,
							(B)the President transmits the text of
				such agreement to each House of the Congress as provided in paragraph (2),
				and
							(C)an approval resolution regarding such
				agreement has passed both Houses of the Congress and has been enacted into
				law.
							(2)(A)Whenever an agreement
				referred to in paragraph (1) is entered into, the President shall transmit to
				each House of the Congress a document setting forth the final legal text of
				such agreement and including a report by the President in support of such
				agreement. The President’s report shall include the following:
								(i)an
				estimate by the Chief Actuary of the Social Security Administration of the
				effect of the agreement, in the short term and in the long term, on the
				receipts and disbursements under the social security system established by this
				title;
								(ii)a statement of any administrative
				action proposed to implement the agreement and how such action will change or
				affect existing law,
								(iii)a statement describing whether and
				how the agreement changes provisions of an agreement previously
				negotiated,
								(iv)a statement describing how and to
				what extent the agreement makes progress in achieving the purposes, policies,
				and objectives of this title,
								(v)an
				estimate by the Chief Actuary of the Social Security Administration, working in
				consultation with the Comptroller General of the United States, of the numbers
				of individuals who may become eligible for any benefits under this title by
				reason of the agreement or who may otherwise be affected by the
				agreement,
								(vi)an assessment of the integrity of the
				retirement data and records (including birth, death, and marriage records) of
				the other country that is a party to the agreement, and
								(vii)an assessment of the ability of such other
				country to track and monitor recipients of benefits affected by such agreement.
								(B)If any separate agreement or other
				understanding with another country (whether oral or in writing) relating to an
				agreement to establish a totalization arrangement under this section is not
				disclosed to the Congress in the transmittal to the Congress under this
				paragraph of the agreement to establish a totalization arrangement, then such
				separate agreement or understanding shall not be considered to be part of the
				agreement approved by the Congress under this section and shall have no force
				and effect under United States law.
							(3)For purposes of this subsection, the
				term approval resolution means a joint resolution, the matter
				after the resolving clause of which is as follows: That the proposed
				agreement entered into pursuant to section 233 of the Social Security Act
				between the United States and _______ establishing totalization arrangements
				between the social security system established by title II of such Act and the
				social security system of _______, transmitted to the Congress by the President
				on ______, is hereby approved., the first two blanks therein being
				filled with the name of the country with which the United States entered into
				the agreement, and the third blank therein being filled with the date of the
				transmittal of the agreement to the Congress.
						(4)The succeeding paragraphs of this
				subsection are enacted by the Congress—
							(A)as an exercise of the rulemaking power
				of the House of Representatives and the Senate, respectively, and as such they
				are deemed a part of the rules of each House, respectively, but applicable only
				with respect to the procedure to be followed in that House in the case of
				disapproval resolutions and approval resolutions, and they supersede other
				rules only to the extent that they are inconsistent therewith; and
							(B)with full recognition of the
				constitutional right of either House to change the rules (so far as relating to
				the procedure of that House) at any time, in the same manner and to the same
				extent as in the case of any other rule of that House.
							(5)(A)Whenever a document
				setting forth an agreement entered into under this section and the President’s
				report in support of the agreement is transmitted to the Congress pursuant to
				paragraph (2), copies of such document shall be delivered to both Houses of
				Congress on the same day and shall be delivered to the Clerk of the House of
				Representatives if the House is not in session and to the Secretary of the
				Senate if the Senate is not in session.
							(6)(A)On the day on which a
				document setting forth the agreement is transmitted to the House of
				Representatives and the Senate pursuant to paragraph (1), an approval
				resolution with respect to such agreement shall be introduced (by request) in
				the House by the majority leader of the House, for himself or herself and the
				minority leader of the House, or by Members of the House designated by the
				majority leader and minority leader of the House; and shall be introduced (by
				request) in the Senate by the majority leader of the Senate, for himself or
				herself and the minority leader of the Senate, or by Members of the Senate
				designated by the majority leader and minority leader of the Senate. If either
				House is not in session on the day on which such an agreement is transmitted,
				the approval resolution with respect to such agreement shall be introduced in
				that House, as provided in the preceding sentence, on the first day thereafter
				on which that House is in session. The resolution introduced in the House of
				Representatives shall be referred to the Committee on Ways and Means and the
				resolution introduced in the Senate shall be referred to the Committee on
				Finance.
							(B)No amendment to the approval
				resolution shall be in order in either the House of Representatives or the
				Senate; and no motion to suspend the application of this clause shall be in
				order in either House, nor shall it be in order in either House for the
				Presiding Officer to entertain a request to suspend the application of this
				clause by unanimous consent.
							(C)If the committee of either House to
				which an approval resolution has been referred has not reported it at the close
				of the 45th day after its introduction, such committee shall be automatically
				discharged from further consideration of the resolution and it shall be placed
				on the appropriate calendar. A vote on final passage of the resolution shall be
				taken in each House on or before the close of the 15th day after the resolution
				is reported by the committee of that House to which it was referred, or after
				such committee has been discharged from further consideration of the
				resolution.
							(D)(i)On or after the third
				day after the date on which the committee to which the approval resolution is
				referred has reported, or has been discharged from further consideration of,
				such resolution, it is in order (even though a previous motion to the same
				effect has been disagreed to) for any Member of the respective House to move to
				proceed to the consideration of the resolution. A Member may make the motion
				only on the day after the calendar day on which the Member announces to the
				respective House the Member’s intention to make the motion, except that, in the
				case of the House of Representatives, the motion may be made without such prior
				announcement if the motion is made by direction of the Committee on Ways and
				Means. All points of order against the approval resolution (and against
				consideration of the resolution) are waived. The motion is highly privileged in
				the House of Representatives and is privileged in the Senate and is not
				debatable. The motion is not subject to amendment, or to a motion to postpone,
				or to a motion to proceed to the consideration of other business. A motion to
				reconsider the vote by which the motion is agreed to or disagreed to shall not
				be in order. If a motion to proceed to the consideration of the resolution is
				agreed to, the respective House shall immediately proceed to consideration of
				the approval resolution without intervening motion, order, or other business,
				and the resolution shall remain the unfinished business of the respective House
				until disposed of.
								(ii)Debate on the approval resolution,
				and on all debatable motions and appeals in connection with the resolution,
				shall be limited to not more than 20 hours, which shall be divided equally
				between those favoring and those opposing the resolution. An amendment to the
				resolution is not in order. A motion further to limit debate is in order and
				not debatable. A motion to postpone, or a motion to proceed to the
				consideration of other business, or a motion to recommit the resolution is not
				in order.
								(iii)Immediately following the
				conclusion of the debate in the respective House on the approval resolution and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the respective House, the vote on final passage of the
				resolution shall occur.
								(iv)Appeals from the decisions of the
				Presiding Officer relating to the application of the rules of the respective
				House to the procedure relating to the approval resolution shall be decided
				without debate.
								(v)A motion to reconsider the vote by
				which the approval resolution is agreed to or disagreed to is not in
				order.
								(E)For purposes of this paragraph, in
				computing a number of days in either House, there shall be excluded any day on
				which that House is not in session.
							(7)(A)If, before the passage
				by one House of an approval resolution of that House, that House receives an
				approval resolution from the other House, then the following procedures shall
				apply:
								(i)The approval resolution of the other
				House shall not be referred to a committee and may not be considred in the
				House receiving it except in the case of final passage as provided in clause
				(ii)(II).
								(ii)With respect to an approval
				resolution of the House receiving the resolution—
									(I)the procedure in that House shall
				be the same as if no resolution had been received from the other House,
				and
									(II)the vote on final passage shall be
				on the resolution of the other House.
									(B)Upon disposition of the resolution
				received from the other House, it shall no longer be in order to consider the
				resolution that originated in the receiving
				House.
							.
			(b)Additional
			 reports and evaluationsSection 233 of such Act is amended further
			 by adding at the end the following new subsections:
				
					(f)Biennial SSA
				report on impact of totalization agreementsNot later than 2 years after the effective
				date of each totalization agreement that is transmitted to the Congress
				pursuant to subsection (e), and biennially thereafter, the Commissioner of
				Social Security shall submit to each House of the Congress and to the
				Comptroller General a report relating to such agreement. Such report shall—
						(1)compare the estimates contained in the
				report submitted to Congress under clauses (i) and (v) of subsection (e)(2)(A)
				with respect to that agreement with the actual number of individuals affected
				by the agreement and the actual effect of the agreement on receipts and
				disbursements of the social security system established by this title;
				and
						(2)contain recommendations for adjusting the
				methods used to make the estimates.
						(g)GAO evaluation
				and report
						(1)Evaluation of
				initial report on impact of totalization agreementsWith respect to each initial report
				regarding a totalization agreement submitted under subsection (f), the
				Comptroller General of the United States shall conduct an evaluation of the
				report that includes—
							(A)an evaluation of the procedures used for
				making the estimates required by subsection (e)(2)(A);
							(B)an evaluation of the procedures used for
				determining the actual number of individuals affected by the agreement and the
				effects of the totalization agreement on receipts and disbursements under the
				social security system established by this title; and
							(C)such recommendations as the Comptroller
				General determines appropriate.
							(2)ReportNot later than 1 year after the date of the
				submission of an initial report regarding a totalization agreement under
				subsection (f), the Comptroller General shall submit to Congress a report
				setting forth the results of the evaluation conducted under paragraph
				(1).
						(3)Data
				collectionThe Commissioner
				of Social Security shall collect and maintain the data necessary for the
				Comptroller General of the United States to conduct the evaluation required by
				paragraph
				(1).
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to agreements establishing totalization
			 arrangements entered into under section 233 of the Social Security Act with are
			 transmitted to the Congress on or after January 1, 2007.
			
